   

  

EBENEFITS, INCORPORATED

(A DEVELOPMENT STAGE COMPANY)

CONSOLIDATED INCOME STATEMENT

YEAR ENDED DECEMBER 31, 2008

(Unaudited)







Revenue

 

$

––

 

 

 

 

 

 

 

 

Operating expenses:

 

 

 

 

 

Administrative expenses

 

 

37,453

 

 

Total operating expenses

 

 

37,453

 

 

 

 

 

 

 

 

Loss from operations

 

 

(37,453

)

 

 

 

 

 

 

 

Loss before income taxes

 

 

(37,453

)

 

 

 

 

 

 

 

Provision for income taxes

 

 

––

 

 

 

 

 

 

 

 

Net loss

 

$

(37,453

)

 

 

 

 

 

 

 

Basic and diluted loss per share

 

$

(0.24

)

 

 

 

 

 

 

 

Weighted average number of shares outstanding

 

 

152,678

 

 















